DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakaso (JP-04-118047, human translation) in view of Omura et al (“Wet jet milling of Al2O3 slurries”), herein known as Omura, and Ishikawa (JP 2009-057228, machine translation), herein known as Ishikawa ‘228, as evidenced by Ishikawa (JP-2009-035465, human translation), herein known as Ishikawa ‘465.
With regard to Claim 1, Nakaso discloses a method of producing powder including secondary particles mainly formed of hydroxyapatite (Abstract, to obtain an adsorbent having large adsorbing capacity and large adsorbing and desorbing velocities by using globular hydroxyapatite adsorbent with burnt (sintered) secondary particle diameter). Nakaso discloses a powder comprising mainly hydroxyapatite, wherein the powder is obtained by preparing a slurry containing primary particles of the hydroxyapatite and aggregates thereof (P6/Para. 2, setting calcium hydroxide and phosphoric acid as a calcium compound; P6/Para. 2, the slurry concentration of produced hydroxyapatite falls within a range of 0.1 wt% to 15 wt%). 
Nakaso recognizes that the method of mixing calcium hydroxide and phosphoric acid together will result in a slurry of primary particles of hydroxyapatite, but does not recognize that aggregates of the primary particles will also be present.
Ishikawa ‘465 recognizes that primary particles of hydroxyapatite formed using the method of Nakaso will aggregate in the slurry ([0074]-[0080]). 
Therefore, Nakaso is considered to disclose obtaining a slurry containing primary particles of the hydroxyapatite and aggregates thereof, and granulating the primary particles and the aggregates by spraying and drying the slurry to obtain the secondary particles.
Nakaso discloses drying the slurry containing the primary particles of the hydroxyapatite and the aggregates thereof and granulating the dried slurry to obtain granulated particles (Abstract, P7/Para. 1, spray drying the hydroxyapatite slurry to obtain secondary particles).

Nakaso discloses sintering the granulated particles at a sintering temperature (Page 7, sintering at 300°C to 600°C).
Nakaso discloses that the hydroxyapatite adsorbent is useful as a chromatography filler for separation and purification (P3/Section 3).
However, Nakaso is silent to physically crushing the aggregates in the slurry, wherein the physically crushing is performed such that the powder has a repose angle of about 22° to about 27°.
The instant specification discloses that in order to obtain a powder repose angle of about 22° to about 27° (Example 1, Table 4, [0116]), the aggregates are physically crushed using a wet-type jet mill apparatus (Example 1, [0093]), and classified to obtain particles having a median particle size of about 40 microns (Example 1, [0096]).
Omura discloses a wet jet milling process employed as a novel method to prepare ceramic slurries (Abstract). Omura discloses that in wet jet milling, particles in a suspension or slurry collide together at high pressure and high speed for mixing and dispersion of the slurry (P733/Introduction/Column 2 [C2]). Wet jet milling homogenizes the slurry within a short period of time and avoids re-flocculation of the resulting crushed aggregates as can occur with ball milling, which can result in particles with a broad pore size distribution (P733/Introduction). Omura discloses that good slurries with low viscosity can be produced by wet jet milling and the green bodies with high relative density can be fabricated using these slurries (P733/Introduction/C2). Omura discloses that the mean particle size of wet jet-milled ceramic particles is about 570 nm (P734/Results and Discussion).
It would have been obvious to one of ordinary skill in the art to use a wet-type jet mill apparatus to physically crush the aggregates in the slurry of Nakaso, as taught by Omura, in order to homogenize the slurry in a short period of time prior to granulating the primary particles and crushed aggregates.
Ishikawa ‘228 discloses a method for producing fluoroapatite which can be used in an adsorbing apparatus to separate protein (Abstract). Ishikawa ‘228 discloses that the dried particles are classified to have an average particle size of 40 microns ± 5 microns in order for use in a chromatography column (bottom of Page 8).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the particles of modified Nakaso to have a median particle size of about 40 microns, as taught by Ishikawa ‘228, in order to use in a chromatography column.
Therefore, the powder of Nakaso modified by Omura and Ishikawa ‘228 is the same powder as described in the instant specification, and inherently has a repose angle of about 22° to about 27°.
With regard to Claim 2, Nakaso discloses a method of producing powder including secondary particles mainly formed of hydroxyapatite (Abstract, to obtain an adsorbent having large adsorbing capacity and large adsorbing and desorbing velocities by using globular hydroxyapatite adsorbent with burnt (sintered) secondary particle diameter). Nakaso discloses a powder comprising mainly hydroxyapatite, wherein the powder is obtained by preparing a slurry containing primary particles of the hydroxyapatite and aggregates thereof (P6/Para. 2, setting calcium hydroxide and phosphoric acid as a calcium compound; P6/Para. 2, the slurry concentration of produced hydroxyapatite falls within a range of 0.1 wt% to 15 wt%). 
Nakaso recognizes that the method of mixing calcium hydroxide and phosphoric acid together will result in a slurry of primary particles of hydroxyapatite, but does not recognize that aggregates of the primary particles will also be present.
Ishikawa ‘465 recognizes that primary particles of hydroxyapatite formed using the method of Nakaso will aggregate in the slurry ([0074]-[0080]). 
Therefore, Nakaso is considered to disclose obtaining a slurry containing primary particles of the hydroxyapatite and aggregates thereof, and granulating the primary particles and the aggregates by spraying and drying the slurry to obtain the secondary particles.
Nakaso discloses drying the slurry containing the primary particles of the hydroxyapatite and the aggregates thereof and granulating the dried slurry to obtain granulated particles (Abstract, P7/Para. 1, spray drying the hydroxyapatite slurry to obtain secondary particles).
Nakaso discloses sintering the granulated particles at a sintering temperature (Page 7, sintering at 300°C to 600°C).
Nakaso discloses that the hydroxyapatite adsorbent is useful as a chromatography filler for separation and purification (P3/Section 3).
However, Nakaso is silent to physically crushing the aggregates in the slurry, wherein the physically crushing is performed such that the powder has a sphericity of about 0.95 to about 1.00.

The instant specification discloses that in order to obtain a powder with sphericity of about 0.95 to about 1.00 (Example 1, Table 3, [0109]), the aggregates are physically crushed using a wet-type jet mill apparatus (Example 1, [0093]), and classified to obtain particles having a median particle size of about 40 microns (Example 1, [0096]).
Omura discloses a wet jet milling process employed as a novel method to prepare ceramic slurries (Abstract). Omura discloses that in wet jet milling, particles in a suspension or slurry collide together at high pressure and high speed for mixing and dispersion of the slurry (P733/Introduction/Column 2 [C2]). Wet jet milling homogenizes the slurry within a short period of time and avoids re-flocculation of the resulting crushed aggregates as can occur with ball milling, which can result in particles with a broad pore size distribution (P733/Introduction). Omura discloses that good slurries with low viscosity can be produced by wet jet milling and the green bodies with high relative density can be fabricated using these slurries (P733/Introduction/C2). Omura discloses that the mean particle size of wet jet-milled ceramic particles is about 570 nm (P734/Results and Discussion).
It would have been obvious to one of ordinary skill in the art to use a wet-type jet mill apparatus to physically crush the aggregates in the slurry of Nakaso, as taught by Omura, in order to homogenize the slurry in a short period of time prior to granulating the primary particles and crushed aggregates.
Ishikawa ‘228 discloses a method for producing fluoroapatite which can be used in an adsorbing apparatus to separate protein (Abstract). Ishikawa ‘228 discloses that the dried particles are classified to have an average particle size of 40 microns ± 5 microns in order for use in a chromatography column (bottom of Page 8).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the particles of modified Nakaso to have a median particle size of about 40 microns, as taught by Ishikawa ‘228, in order to use in a chromatography column.
Therefore, the powder of Nakaso modified by Omura and Ishikawa ‘228 is the same powder as described in the instant specification, and inherently has a sphericity of about 0.95 to about 1.00.
With regard to Claim 3, the powder of Nakaso modified by Omura and Ishikawa ‘228 is the same powder as described in the instant specification Example 1, and inherently has a repose angle of about 22° to about 27°.
With regard to Claims 4 and 10, the powder of Nakaso modified by Omura and Ishikawa ‘228 is classified so as to have an average particle size of 40 ± 4 microns (See Claims 1 and 2, Ishikawa ‘228, bottom of Page 8). 
With regard to Claims 5 and 11, the powder of Nakaso modified by Omura and Ishikawa ‘228 is the same powder as described in the instant specification Example 1, and inherently has a sphericity of about 0.97 to about 1.00.
With regard to Claims 6 and 12, the powder of Nakaso modified by Omura and Ishikawa ‘228 is the same powder as described in the instant specification Example 1, which has a bulk density of about 0.65 g/mL or more and a specific surface area of about 25 m2/g to about 52 m2/g (Example 1, Table 1, [0101], and Example 1, Table 2, [0104]). Therefore, the powder of Nakaso modified by Omura and Ishikawa ‘228 meets the claimed limitations. 
With regard to Claims 7 and 13, Nakaso discloses wherein the sintering temperature is in the range of about 200°C to 900°C (Page 7, sintering at 300°C to 600°C).
With regard to Claims 8 and 14, the powder of Nakaso modified by Omura and Ishikawa ‘228 is the same powder as described in the instant specification Example 1, which has a specific surface area of about 1.2 to about 1.4 times larger than those particles of the dried powder and the sintered powders obtained without said physically crushing of the aggregates in the slurry (Example 1, Table 2, [0104]). Therefore, the powder of Nakaso modified by Omura and Ishikawa ‘228 meets the claimed limitations.
With regard to Claims 9 and 15, Nakaso discloses an adsorption apparatus with the powder defined in Claims 1 and 2, respectively, as an adsorbent (Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777